SUMMERS, J.,
dissents for the reasons stated by the Chief Justice. Further, this action leading to the elimination- of all votes cast in only a particular polling place will be tantamount to the disenfranchisement of every legal voter of the precinct, and this might well defeat the will of the people. The issue whether the Louisiana courts have jurisdiction to entertain a suit for an election contest brought at the proper time is not before us. Such an issue is to be determined when properly presented.